Appellate Case: 21-1179     Document: 010110640318      Date Filed: 02/02/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       February 2, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  KENT VU PHAN,

        Plaintiff - Appellant,

  v.                                                        No. 21-1179
                                                (D.C. No. 1:20-CV-03624-LTB-GPG)
  RED SKY HOMEOWNERS                                         (D. Colo.)
  ASSOCIATION INC.,

        Defendant - Appellee.

  –––––––––––––––––––––––––––––––––––

  KENT VU PHAN,

        Plaintiff - Appellant,

  v.                                                        No. 21-1182
                                                (D.C. No. 1:20-CV-03439-LTB-GPG)
  RED SKY CONDOMINIUM HOA;                                   (D. Colo.)
  JASON LOBATO; STEPHEN
  BEAUDOIN; DOUGLAS OHI,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.

       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1179     Document: 010110640318        Date Filed: 02/02/2022     Page: 2



                          _________________________________

        Plaintiff Kent Vu Phan sued several defendants in a series of lawsuits arising

 from the same set of operative facts. He has appealed the dismissal of two of those

 lawsuits, and for procedural purposes we address both appeals in this order. We

 affirm the district court’s dismissal of his claims in both cases.

                                     I. Background

        Mr. Phan has filed five lawsuits in federal district court, all arising from the

 alleged contamination of his condominium’s crawlspace. His fourth and fifth

 lawsuits are the subject of these appeals.

    A. Appeal from Phan v. Red Sky Homeowners Ass’n, Inc.,
       No. 20-CV-03624-LTB-GPG

        In Appeal No. 21-1179, Mr. Phan challenges the dismissal of his lawsuit

 against Red Sky Homeowners Association (“RSHA”). Mr. Phan alleged RSHA sent

 to him a bill in the amount of $13,359.01, which he claimed violated the Protection

 and Advocacy for Individuals with Mental Illness (“PAIMI”) Act, 42 U.S.C.

 §§ 10801 et seq., and the Americans with Disabilities (“ADA”) Act, 42 U.S.C.

 §§ 12101 et seq. He also asserted claims of racial discrimination and retaliation

 under 42 U.S.C. § 1981, and a state-law claim for intentional infliction of emotional

 distress.

        The district court dismissed all of Mr. Phan’s claims. It held: (1) the PAIMI

 Act does not provide a private cause of action to individuals; (2) private residential

 condominiums are not public accommodations governed by the ADA; and


                                              2
Appellate Case: 21-1179     Document: 010110640318        Date Filed: 02/02/2022    Page: 3



 (3) Mr. Phan had not set forth plausible allegations that RSHA intended to

 discriminate or retaliate against him based on race. Without a basis for asserting

 federal subject matter jurisdiction, the district court declined to exercise

 supplemental jurisdiction over Mr. Phan’s emotional distress claim.

    B. Appeal from Phan v. Red Sky Condominium HOA, et al.,
       No. 20-CV-03439-LTB-GPG

       In Appeal No. 21-1182, Mr. Phan challenges the dismissal of his lawsuit

 asserting ADA, racial discrimination, and state-law claims against Red Sky

 Condominium HOA, realtor Jason Lobato, home inspector Douglas Ohi, and

 environmental specialist Stephen Beaudoin. The district court dismissed the claims

 against Red Sky Condominium HOA, Mr. Lobato, and Mr. Ohi under the doctrine of

 claim preclusion. The district court also held those claims were barred by the

 applicable statutes of limitations. Finally, the district court held Mr. Phan’s

 conclusory allegations against Mr. Beaudoin failed to satisfy the requirements of

 Fed. R. Civ. P. 8(a).

                                      II. Discussion

        “Under [Fed. R. App. P.] 28, which applies equally to pro se litigants, a brief

 must contain more than a generalized assertion of error, with citations to supporting

 authority.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir.

 2005) (ellipsis and internal quotation marks omitted). Although we review a pro se

 litigant’s pleadings liberally, we will not “take on the responsibility of serving as the

 litigant’s attorney in constructing arguments and searching the record.” Id. at 840.


                                             3
Appellate Case: 21-1179    Document: 010110640318        Date Filed: 02/02/2022     Page: 4



 Therefore, any argument not clearly made in a party’s opening brief will be deemed

 waived. Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012).

       In both of his appeals, Mr. Phan fails to meaningfully challenge any of the

 bases for the district court’s dismissals. His respective opening briefs largely

 reiterate his conclusory allegations against the defendants. We therefore hold that

 Mr. Phan has waived any challenge to the district court’s rulings.

                                    III. Conclusion

       We affirm the district court’s dismissals of Mr. Phan’s lawsuits. In each

 appeal, Mr. Phan moved for leave to proceed in forma pauperis. We deny both

 motions. See Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)

 (holding that to prevail on a motion to proceed in forma pauperis, the movant must

 show not only an inability to pay, but also “the existence of a reasoned, nonfrivolous

 argument on the law and facts”). Mr. Phan’s pending motion to dismiss these appeals

 is deficient and he has not corrected the deficiency as requested by the Court. The

 motion is therefore denied.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            4